DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 and 13 are objected to because of the following informalities:  in claims 1 and 13, “additional cavities that surround the outside of the weld cavity, and which is intended” should be “additional cavities that surround the outside of the weld cavity, and which are intended” and in claim 13, “and with an ends of the components” should be “and with ends of the components”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite “additional cavities that surround the outside of the weld cavity.”  It is unclear as to how a cavity can have an outside.  For the purpose of this examination, this limitation will be interpreted as “additional cavities that surround the weld cavity.”
Claims 1 and 13 recite “an inner shell which separates the additional cavities and the crucible-funnel and the weld cavity”.  It is unclear as to if the shell is separating the cavities from the funnel and cavity, the cavities and funnel from the cavity, or all of them from each other.  For the purpose of this examination, this limitation will be interpreted as the first option.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6, and 9 are rejected under 35 U.S.C. 102a1 as being anticipated by Kruger (US 3,495,801).
Regarding claim 1, Kruger discloses:
An exothermic welding system comprising a mold to produce an exothermic weld, the mold comprising: 
two housings [openings in the mold (3) that surround rail ends (1, 2); figure 1] for housing components to be welded; and 
a weld cavity [channel (6); figure 2] into which the housings open; 
a crucible-funnel [opening above channel (6)] which comprises: 
a lower opening in communication with an upper part of the weld cavity [see figure 2]; and 
an upper opening for receiving a solid filling material in the crucible-funnel and in the weld cavity [see figure 2]; 
additional cavities [channel (4, 8)] that surround the outside of the weld cavity, and which is intended to house an exothermic mixture; and 
an inner shell [area between the channels] which separates the additional cavities and the crucible-funnel and the weld cavity, to allow for the transmission of heat from the additional cavities to the crucible-funnel and the weld cavity.
Concerning any claimed results, materials, and/or functions:
Since the prior art apparatus, i.e. the apparatus based on the prior art reference above, is structurally identical to the claimed apparatus, it is the examiner’s position that the prior art apparatus is capable of achieving any claimed function with any claimed material to achieve any claimed result; such as the intended use, transmission, etc.  This reasoning applies to any claim below where functional language, material worked upon, and/or a result is claimed.   
Regarding claim 2, Kruger discloses:
wherein the mold additionally comprises an outer body [exterior wall of mold (3)] which surrounds the additional cavities [see figure 2].
Regarding claim 4, Kruger discloses:
wherein the outer body has a substantially greater thickness than the inner shell [see figure 2].
Regarding claim 6, Kruger discloses:
wherein the lower opening of the crucible-funnel opens directly into the upper part of the weld cavity [see figure 2] .
Regarding claim 9, Kruger discloses:
wherein the additional cavities additionally surround at least one lower part of the crucible-funnel [see figure 2].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3, 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kruger (US 3,495,801) as applied to claims 1 and 2 above, and further in view of Triantopoulos et al. (US 2003/0178168 A1).
Regarding claims 3, 5, and 12, Kruger does not teach:
wherein the outer body is made of a poor heat-conductive material, in order to favor a transmission of heat from the additional cavities towards the crucible-funnel and the weld cavity through the inner shell; 
wherein the outer body comprises at least one of sand and ceramic material; or
wherein the inner body shell comprises graphite or graphene.
Triantopoulos teaches exothermic molds can be made from ceramic or graphite; claim 19. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the Kruger mold from ceramic or graphite because they are known options, minus any unexpected results.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kruger (US 3,495,801) as applied to claim 1 above, and further in view of Bottrill (US 1,838,357).
Regarding claim 10, Kruger does not teach:
further comprising a first filler, intended to be mounted on top of the mold, and the first filler comprising a first body in which a first hollow in the form of a funnel is defined the first hollow in communication with the crucible-funnel for pouring the filling material into the crucible-funnel and into the weld cavity.
Bottrill teaches an exothermic system wherein hollow funnel container (11) is mounted so as to communicate with hole (29) of mould (28) in order to allow the passage of material into weld chamber (31); figures 1 and 4. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the mounting concept of Bottrill into Kruger in order to ensure material enters the mold.

Response to Arguments
Applicant's arguments filed 8/26/22 have been fully considered but they are not persuasive.
The applicant argues that Kruger channels (4, 8) do not surround the weld cavity because they are attached to it.  The examiner notes that being attached does not exclude the channels from still surrounding the weld cavity nor do the claims restrict the weld cavity from being fluidically isolated/separated from the channels.  With that being said, one looking at figures 1 and 2 would clearly see that the channels surround the welding cavity on the sides.  
    As for any arguments drawn to how the system is intended to be used, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP 2114).  In this case, the suggests that the applicant focus on the structural differences between the claimed invention and Kruger.  Lastly, the applicant has not proffered any reason why the Kruger apparatus cannot function as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735 

/KILEY S STONER/Primary Examiner, Art Unit 1735